Title: Enclosure: Pickering’s Analysis of the Boundary between Louisiana and Canada, with Jefferson’s Notes, 16 January 1804
From: Pickering, Timothy
To: Jefferson, Thomas


                  
                  An inquiry concerning the Northern Boundaries of Canada & Louisiana
                  
                  
                     
                         By the tenth article of the treaty of Utrecht, (in 1713) Great Britain and France agreed as follows
                        
                        
                     
                     
                         France shall restore to Great Britain “the bay and streights of Hudson, together with all lands, seas, sea coasts, rivers and places situate in the said bay and streights, and which belong thereunto, no tracts of land or of sea being excepted, which are at present possessed by the subjects of France.”
                        
                        
                     
                     
                         “But it is agreed on both sides to determine within a year, by commissaries, to be forthwith named by each party, the limits which are to be fixed between the said bay of Hudson, & the places appertaining to the French.”
                        
                        
                     
                     
                     
                         “The same commissaries shall also have orders to describe and settle in like manner the boundaries between the other British and French colonies in those parts.”
                        
                        
                     
                     
                         The only information we have of the proceedings under this article, in respect to boundaries, is that of Mr. Hutchins late Geographer, to the United States, in his “Historical narrative & Topographical description of Louisiana and West Florida, printed at Philadelphia in 1784. Mentioning the grant of Louisiana by Louis 14 to Crozat, he says (page 7) “In this grant, the bounds are fixed by the Illinois river, and the lake of that name on the North, by Carolina on the East, the gulph of Mexico, on the South, and New Mexico on the West. As to Canada or New France, The French court would scarcely admit it had any other Northern boundary than the Pole. The avidity of Great Britain was equal, but France having been unfortunate in the war of 1710, the Northern boundary of Canada was fixed by the treaty of Utrecht in 1713. It assigns New Britain and Hudsons bay on the North of Canada, to Great Britain: 
                        
                        Hutchins’s incorrectness is so notorious that it would be a waste of time to argue on his very words they would probably be found to be very loose expressions of his own very loose ideas. we have an example of it in his account of the grant to Crozat.
                     
                     
                        and commissioners afterwards on both sides ascertained the limits by an *imaginary line, running from a cape or promontory in New Britain, on the Atlantic Ocean in 58 degrees 30. minutes North latitude, thence South West to the lake Misgosink or Mistasim; from thence farther South West directly to the latitude of 49 degrees. All the lands to the North of the imaginary line being assigned to Great Britain and all southward of that line, as far as the River St Lawrence, to the French. These were at that time the true limits of Louisiana and Canada, Crozats grant not subsisting long after the death of Louis 14.”
                        *by an imaginary line he means a line defined in writing but not by actual demarcation
                     
                     
                         On reading the paragraph from Hutchins, the idea which first presented was, that the imaginary line from the Atlantic coast running south West to the Lake Mistasim, & thence in the same course to the 49° of latitude was to be continued on this parallel, West untill it should strike the dominions of Spain; and thus constitute the Northern boundary of Louisiana: But a further examination has manifested that idea to be erroneous.
                        
                        
                     
                  
                  
                     
                         The four first lines of the paragraph, declaring how the boundaries of Louisiana were fixed, refer exclusively to the grant by Louis 14 to Crozat; and have no relation to the adjustment of boundaries by the commissaries pursuant to the tenth article of the treaty of Utrecht. The words of Hutchins are “the Northern boundary of Canada was fixed by the treaty of Utrecht.” Then tracing the imaginary line before mentioned, he says
                        
                        
                     
                     
                         “All the lands to the north of the imaginary line were assigned to Great Britain; and all Southward of that line, as far as the river St Laurence, to the French.”—These last words evidently exclude Louisiana; the river St Laurence being absolutely confined to Canada; & lying wholly to the Eastward of Louisiana. When therefore at the close of the paragraph Hutchins says, “There were at that time (1713) the true limits of Louisiana and Canada” he plainly means, that such were the bounds of Louisiana by the grant to Crozat, and such the Northern boundary of Canada, as settled by the British and French commissaries, pursuant to the tenth article of the treaty of Utrecht. Indeed it was impossible that the imaginary line aforementioned, if extended Westward along the 49° of latitude, should be the Northern boundary of Louisiana; for the province of Canada intervenes between that line and all the portion of Louisiana, which according to Crozats grant, (and until 1763) lay on the Eastside of the Missisipi.
                        this imaginary line after running S.W. thro’ lake Mistasin till it intersected the 49th. degree was then to pursue that parallel of lat. or was not. if it was to pursue it then it does so indefinitely & becomes the Northern boundary of Louisiana. if it does not pursue it but forms at that intersection a corner of Canada, the head of the St Laurence forming the other (according to Hutchins’s words) to wit at the mouth of the Utawas where it loses it’s name, then these lines omit the whole of Upper Canada, and half of the Lower. see this line through L. Mistasin in a small projection in the N.W. corner of Mitchell’s map
                     
                     
                         But if it were to be insisted on, contrary to the plain statement of Hutchins, (and the claim rests wholly on his statement) that pursuant to the treaty of Utrecht The parallel of the 49° of latitude, North, extended westward to New Mexico, must be deemed the North boundary of Louisiana, it is perfectly clear that both parties abandoned it by the subsequent treaty of 1763; when they fixed the source of the Missisipi as the North point of the boundary line, which following the middle of the Mississippi downwards, should thence forward separate the British territories on the East, from those of France on the West.
                        
                        
                     
                     
                         We have then yet to seek for the Northern boundary of Louisiana; at some period subsequent to the treaty of Utrecht. And the 4th. & 7th. articles of the treaty of 1763 appear to have decided this point.
                        
                        
                     
                     
                     
                         By the Fourth Article, France cedes to Great Britain: “in full right Canada, with all its dependencies.’ And by the seventh article it is declared that “to remove forever all subject of dispute with regard to the limits of the British and French territories on the continent of America; it is agreed, that for the future, the confines between the dominions of his Britannic majesty and those of his most Christian Majesty, in that part of the world, shall be fixed irrevocably by a line drawn along the middle of the river Mississipi from its source to the river Iberville, & from thence by a line drawn along the middle this river, & the lake Maurepas and Pontchartrain to the sea.
                        
                        
                     
                  
                  
                     
                         Now it is presumed to be incontrovertible, that at this time, Great Britain & France supposed the source of the Mississipi to be far North of the 49° of latitude. Mitchells map so extends it; and the American Ministers and those of Great Britain, in fixing the boundaries of the US in the treaty of 1783, it is well known went on that ground.
                        
                        at the treaty of 1763. Gr. Britain & France unquestionably supposed the Missisipi to head far North of 49°. as laid down by Mitchell: & their bringing their boundary thro’ L. Mistasim down to 49°. shews they did not mean it should stop at the parallel of the head of the Misipi but that the parallel of 49°. was the boundary contemplated by them, & that this dividing line between them from 49°. Southwardly shd. be so much of the Misipi (between it’s source & mouth) as laid below 49°.
                     
                 
                     
                         Now from the above declaration of limits in the treaty of 1763, the inference appears to be irresistible that Louisiana (the only territory then remaining to France on the continent of North America) extended as far north as that parallel of latitude which should strike the source of the Mississipi; and the presumption is violent that it extends no farther North, and consequently that that parallel is its true northern boundary. 
                        
                        
                     
                     
                        It is plain that the French, being at that source, could not step one foot eastward without treading on British ground; Canada coming up precisely to that point, and there closing with the British Hudsons bay territory. But what could forbid the British being at the same source of the Mississipi from advancing due West? The source of the Mississippi, being (as before mentioned) mutually fixed on as the Northern point from which the common boundary of the territories of the two nations should run southward, in the course of that river; and Great Britain being uncontestibly the proprietor of the Hudsons bay territory, lying Westward of the meridian of the source of the Mississipi, and Northward of Louisiana may not the parallel of latitude which strikes that source be fairly assumed as the proper boundary line of the Hudsons bay territory on one side, and of Louisiana on the Other? If France had any right to extend Louisiana farther north, would not the two powers, when forming a treaty for the express purpose of removing forever all subject of dispute with regard to the limits of their territories, have explicitly declared and described that extent? The answer is inevitable, they would.
                        It is admitted that the line from 58°–30’ on the Atlantic thro’ L. Mistasin to it’s intersection with 49°. was the Northern boundary of Canada. if Canada did [not] end at [that in]tersection, [but went] on Westward[ly to] the Misipi as here supposed, I ask what was it’s Northern boundary between the intersection & the Misipi, if the 49th. degree was not? no answer can be given to this but the admission of the 49th parallel to be that Northern boundary. then the Frenchman & Englishman being placed as here supposed at the source of the Misipi in 47°–38’ & finding themselves 100. miles South from their acknoleged boundary of 49°. & that they could not move to E. or W. of the spot on which they stood without trespassing on each others grounds, they would join hand in hand & walk due North, saying this must be our dividing line.
                     
                     
                         Taking then for granted, what now appears to be clearly proved that the true North boundary of Louisiana is the parallel of latitude which strikes the source of the Mississipi, it remains to consider the important result.
                        
                        
                     
                     
                         The United States, under the treaty of Paris, of the 30th of April 1803, claim Louisiana as it was held by France under her treaty with Great Britain in 1763; and can set up no higher pretensions.
                        
                        
                     
                     
                         Now as on one hand if the source of the Mississipi, were far above the 49° of Latitude, The US as proprietors of Louisiana, would be gainers in territory; so the alternative is inevitable, that if the source be at any point, below that degree, the US must acquiesce, whatever loss of territory may ensue.
                        
                        
                     
                     
                         The next object then is to find the source of the Mississipi. The discoveries in that region since the treaties of 1763 & 1783, appear to have satisfied every one that the source of the Mississipi falls far short of its formerly supposed Northern Extent. Mackenzie (general history of the Fur trade) states [“]the Northernmost branch of the source of the Mississipi to be in latitude 47° 38’ North and longitude 95. 6. West, ascertained by Mr Thompson astronomer to the North West company, who was sent expressly for that purpose in the spring of 1798. He in the same year determined the Northern bend of the Missouri, to be in latitude 47° 32’ North and longitude 101° 25 West.” And “the North West part of the lake of the Woods, to be in latitude 49° 37’ North, and longitude 94° 31’ West.[”]
                        
                        
                     
                  
                  
                     
                         The waters of the Lake of the Woods run northerly into Hudson’s Bay. Between those waters, therefore and the streams which run into Lake Superiour, there must be some high grounds, dividing the one from the other. Accordingly by inspecting Mackenzie’s map, there will be seen marked a mountainous ridge, running from the North East between those two lakes; but after passing a little further west than the lake of the Woods, the ridge bends much more southward, & so continues down to the parallel of 46° and perhaps lower. Now in the same map, the most Northern source of the Mississipi appears to be in that mountainous ridge, to the Eastward of its great Southern bend, and is doubtless the one whose latitude was ascertained by Mr Thompson.—It also appears to be the nearest source to the “most Northwestern point” of the lake of the Woods; and consequently a straight line from this point to that source, will be the shortest which can be run; and thus exactly comport with the Fifth article of the convention with Great Britain, for settling boundaries with the US.
                        
                        
                     
                     
                         With regard to the navigation of the Mississipi, to which by the treaties of 1763 & 1783, Great Britain is intitled, it is to be observed that this stipulation, in relation to the Northern part of the River, was made on the supposition that it ran far North of the Lake of the Woods; so that the British might, on their own territory, enter upon its navigable waters. But the source of the river being south of the North Western corner of the US, the British are of course excluded from touching it, on the North except at that source: unless the stipulation in the treaties giving them expressly a right to the free navigation of the river, gives them also necessarily a right to travel over the territories of the US, or of Louisiana, to get to its navigable waters. 
                        
                        
                     
                     
                        However this may be, it will manifestly be for the interest of the US to give them a passage to the Mississipi, if that will induce them to bring thither their furs and peltries; and they have nothing else to bring. For that object, the US instead of excluding, should open a road for them. All the furs and peltries brought by that rout would be sold to the American merchants in upper Louisiana or Indiana or in New Orleans; and furnish an important article in our commerce; which without that accomodation, would be sent to the British merchants in Canada: whence indeed they may find their way to the US, by another route.—It will be remembered that the most Northern furs are the most valuable, and these are procured from the British territories North of Louisiana. From thence come the fine beaver & otter skins so productive in the market of China; and other furs and skins so necessary in our own manufactures. The US will have them. And the only question here will be, whether the Western states, by opening a passage, will receive them by the Mississipi, or let the Northern states recieve them all by the route of the Lakes. If the European goods, necessary for the British Indian trade, can pass by the Mississipi, or the river Hudson, more conveniently than by the St Laurence, an additional benefit will accrue to the US, by the revenue to be paid on them at New Orleans or N York.
                        if it will be our interest to give the English access to the navigable waters of the Misipi, we shall do it, without stipuln. but let us keep it in our option, till we see it is our interest.
                     
                     
                         If the Fifth Article of the Convention should be expunged, or if the ratification should be clogged with any condition whatever, Great Britain may refuse to ratify any part of it; and thus a material injury result to Massachusetts and eventually to the US, by leaving unsettled their North Eastern boundaries, where on both sides grants and settlements are extending & will unavoidably interfere. If Great Britain should not now be disposed to make any difficulty about the North Western boundary yet her situation may probably prevent her attending to a new negociation on the subject, for some time to come: And from the facts and reasons above stated, the result would probably be less favourable to the US than the terms of the present convention.
                        
                        
                     
                  
                  
                     
                         If the Convention be not ratified, then the US will be held by the 4th. article of the treaty of Amity and commerce to survey, in conjunction with Great Britain, the river Mississipi, from one degree of latitude below the falls of St Anthony, to its principal source or sources; and also the parts adjacent; and if they do not, (as they will not) find that it would be intersected by a line due West from the Lake of the Woods, why then, after all the labour, delay and expence “the two parties are to proceed by amicable negociation, to regulate the boundary line in that quarter.” Great Britain may, if the question be not terminated by the ratification of the present convention, prefer the course stipulated in this 4th article of the treaty of amity and commerce; in the hope of finding the principal stream of the Mississipi stretching Westerly and terminating in a source two or three degrees of latitude farther south than the one above described as the nearest to the Lake of the Woods. 
                        
                        
                     
                     
                        She will hazard nothing by such a survey. The US may lose one, two or three degrees of latitude in breadth, & in longitude from the Mississipi to New Mexico, or to the Pacific Ocean; and at the same time, give her access to the navigable waters of the Mississipi; The fear of losing which under the Fifth article of the Convention, seems to have been the only objection with the British government to concluding it in its present form. For doubtless they considered an adoption of the nearest source of the Mississipi, (which as before mentioned, is probably the Northernmost) as in the 6th article, made it in fact, the substitute for the real, that is, the most remote but  a more southern source of that river.
                        [we] have an express [right] to go to the L. of the [Woods], & Westwardly along [the] parallel of 49°. 37’. [Gr. Br.] thinks an inference [may be] drawn that she was [to come] to the navigable [part] of the Misipi. and it [is here] argued that a [right] of mere inference [is so] much stronger than [one] stipulated in express [terms], that we are in [no danger] of losing 1. 2. [or 3°] of latitude by it.
                     
                  
                  
                     
                         One fact stated by Hutchins, I have omitted to notice, in its proper place. He says (page 8) that “before the treaty of peace of 1762, Louisiana on the West side of the Mississipi, extended, in the French maps, only to near 45° of latitude; a limit within which the French would not have confined their claims, had any treaty or adjustment of boundaries, furnished them with even a pretence for carrying them farther North, to the 49th. degree.
                        
                        another proof of the gross ignorance or inaccuracy of Hutchins. we may safely challenge any person to produce a single map, French or English, bounding Louisiana North by 45°. Mitchell’s map, which was before [1762], is cut off in it’s N.W. [angle] at 47°. where it leaves Louisiana still open.
                     
                  
                